Citation Nr: 0405018	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  01-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits based on 
character of discharge.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant served in the Marine Corps from October 1961 to 
February 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which found that the appellant had not 
submitted new and material evidence to reopen his claim for 
entitlement to VA benefits based on character of discharge. 

This case was previously before the Board in July 2002, and 
again in July 2003 when it was remanded for additional 
development.  The requested development has been completed 
and the case returned to the Board.  In July 2002 a hearing 
was held before the undersigned, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002). 


FINDINGS OF FACT

1.  In an administrative decision dated in June 1979, the RO 
determined that the appellant's character of discharge was a 
bar to VA benefits and notified the appellant of that 
decision; he did not appeal. 

2.  The evidence received subsequent to the RO's final June 
1979 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The June 1979 RO decision that determined that the 
appellant's discharge was a bar to VA benefits is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1978).

2.  No new and material evidence has been received, since the 
June 1979 decision of the RO, to reopen the claim of 
entitlement to VA benefits based on character of discharge.  
38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service documents show that he served in the 
United States Marine Corps from October 1961 to February 
1965.  His original discharge document, DD 214, notes that he 
received an other than honorable discharge.  In the remarks 
section of the discharge document he was noted for excess 
leave or time lost for five separate periods.  

In November 1977, the appellant's discharge document was 
upgraded under the Department of Defense (DOD) Special 
Discharge Review Program.  His revised DD 214 shows the 
"undesirable" discharge upgraded to "under honorable 
conditions."

In May 1978, the Department of the Navy, DOD Discharge Review 
Program sent the appellant notification that another review 
decision was made on his character of discharge.  The Naval 
Discharge Review Board made a preliminary determination that 
the appellant would not qualify for upgrading under the new, 
uniform standards for discharge review; however, the Review 
Board stated that the appellant's previous review 
determination for a general or honorable character of 
discharge would not be changed.  The Review Board informed 
the appellant that under the law he may not be eligible for 
VA benefits.  The Review Board stated their preliminary 
determination would become final on June 15, 1978 unless the 
appellant requested a personal appearance hearing or a second 
documentary review based on additional information.  The 
Review Board's determination documents show they considered 
the appellant's contentions, summary statements and his 
service records.  The Review Board concluded the appellant's 
contentions were invalid in that the appellant was discharged 
for frequent involvement of a discreditable nature; 
therefore, the appellant's overall record of service was, in 
fact, under other than honorable conditions.

In July 1978, a correction was made to the appellant's  DD 
214 showing that his discharge was reviewed and a 
determination made that the characterization of service was 
warranted by the DOD Special Discharge Review Program.

In March 1979, VA notified the appellant that a determination 
on his character of discharge would be made and that he had 
30 days to submit evidence or request a personal hearing on 
the matter.  In the interim, VA obtained the appellant's 
service records which were used by the military in 
administratively discharging the appellant from service.  In 
June 1979, VA administratively determined the appellant's 
period of service from October 1961 to February 1965 was a 
bar to benefits from VA.  The RO concurred with the findings 
of the DOD Special Discharge Review Program which determined 
that the appellant's overall record of service was, in fact, 
under other than honorable conditions.

The [appellant's] records show that he 
was charged with three Article 15's; had 
one summary court-martial for wrongful 
possession, with intent to deceive, of a 
falsified ID card; a second summary 
court-martial for having an unclean rifle 
and uniform; and a special court-martial 
for 38 days of AWOL. . . .  There is no 
evidence that the [appellant] could not 
distinguish right from wrong or that he 
was not conscious of his act.  Since the 
[appellant] is guilty of willful and 
persistent misconduct, his separation is 
considered to be a bar to VA benefits . . 
. 

On July 1979, VA sent the appellant written notification 
informing him of VA's unfavorable character of discharge 
determination.  He was also informed of his right to appeal.  
No response was received from the appellant in the following 
year.

In October 1999, the appellant filed a claim for service 
connection for several disorders, submitting copies of his 
discharge papers already on file with VA.  VA informed the 
appellant in an April 2000 letter that he was not eligible 
for VA benefits because his service was not honorable.  He 
filed a notice of disagreement with this determination in May 
2000, submitting a copy of a letter from the Department of 
the Navy, DOD, Discharge Review Program, to the appellant, 
dated in November 1977 proposing to upgrade his discharge to 
a general discharge.

In October 2000, the appellant submitted additional copies of 
his discharge papers and military records which were already 
on file with VA.  In a June 2003 personal hearing, the 
appellant testified that his numerous unexcused absences 
during service were a result of hardship due to personal 
family reasons, and if he had not been involved with the 
wrong woman he probably would have served a normal tour of 
duty with the Marine Corps.  Again, the appellant submitted 
numerous copies of his service personnel records.  In January 
2003, the RO received the appellant's complete personnel 
file.

VCAA - The Duty to Inform and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of qualifying service, the Board 
finds that VCAA does not apply.

Legal Criteria - Character of Discharge

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2). (West 2002).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 C.F.R. § 
3.12(a) (2003).  A discharge or release for certain offenses, 
include willful and persistent misconduct, is considered to 
have been under dishonorable conditions.  An exception is 
provided under that regulation if the discharge was because 
of a minor offense and service was otherwise honest, faithful 
and meritorious.  38 C.F.R. § 3.12(d)(4) (2003).  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b) (2003).  

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C.A. 1533 sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), of this section 
provided that: (1) the discharge is upgraded as a result of 
an individual case review; (2) the discharge is upgraded 
under uniform published standards and procedures that 
generally apply to all persons administratively discharged or 
released from active military, naval or air service under 
conditions other than honorable; and (3) such standards are 
consistent with historical standards for determining 
honorable service and do not contain any provision for 
automatically granting or denying an upgraded discharge.  38 
C.F.R. § 3.12 (g) (2003).

Unless a discharge review board established under 10 U.S.C.A. 
1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12 (h) 
(2003).

Legal Criteria - New and Material Evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of the appellant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the appellant's application to reopen was 
received by the RO prior to this date, in October 1999, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to appellant.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

The Board notes that the June 1979 decision which found that 
the appellant's character of discharge was a bar to receipt 
of VA benefits, was the last final decision on this issue.  
Although he was informed of this decision in a letter dated 
July 1979, he did not appeal within one year of the notice 
and the decision became final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

Since July 1979, the appellant has submitted or VA has 
procured essentially only copies of his personnel records, 
discharge papers, and determinations of the DOD Discharge 
Review Program.  All of these are not new because they were 
before the RO and therefore considered by the RO in the June 
1979 determination.  The only exception is the letter from 
the Department of the Navy, DOD, Discharge Review Program, to 
the appellant, dated in November 1977 proposing to upgrade 
his discharge to a general discharge.  A review of the claims 
file does not show a copy of this letter on file; however, 
this evidence is not new because it merely notifies the 
appellant of the determination of the Discharge Review 
Program, a determination which was of record at the time of 
the June 1979 RO decision.  As such, it is cumulative and can 
not be considered new and material to reopen the claim, any 
more than the appellant's own statements and testimony can be 
new evidence when the appellant's arguments were also 
previously considered by the RO.

Accordingly, the Board finds that the evidence received 
subsequent to the June 1979 decision is not new and material 
and does not serve to reopen the appellant's claim for 
entitlement to VA benefits based on character of discharge.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to VA benefits based on character of 
discharge has been submitted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



